DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0212247) in view of Kumar et al. (US 2018/0234088).
Regarding Claim 1, Lee discloses a circuit configured to detect faults (Figures 1-6), the circuit comprising: 
a conditioning circuit (comprising 430/R, R1- R4, Figure 5) configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor (gate voltage from B producing a conditioned gate voltage signal power transistor to 530 via R3, R4, Figures 4-5, Paragraph 33, “A gate signal from the terminal "B", divided via third and fourth resistors R3 and R4, may also be input to a non-inverting terminal (+) of the second comparator 513”); 
a first fault status circuit (comprising 512, Figures 4-5) configured to produce a first fault indication (output of 512, Figure 5, Figure 2, Paragraph 28) by 
performing a comparison of the conditioned gate voltage signal to a first fault reference voltage (comprising comparator 512, Figure 5, conditioned gate voltage at B to the positive input and a first reference voltage/gate voltage signal at A via resistor divider R1, R2 coupled to a negative input of 512, Figure 5, Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4…”), and
asserting the first fault indication in response to the comparison indicating that the conditioned gate voltage signal is greater than the first fault reference voltage (first reference voltage VGE, Figures 2-3, Figure 5,  Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4… when the gate voltage at the terminal "B" is higher than the divided gate voltage of the terminal "A", the input signal to the S input terminal of the SR latch 511 can change from low to high and the SR latch 511 outputs a high signal through the Q output terminal”) during a first interval that begins at an assertion of an input signal (interval beginning at t1 at an assertion of gate voltage/input signal VGE, Figures 2-3); and
a fault signaling circuit (comprising 515, 511, 516, Figure 5) configured to produce a fault signal by 
determining a second interval having a pre-determined duration and starting at a de-assertion of the input signal (predetermined duration of input signal A at logic low, inverse of A/logic high at R input of 511, Figure 5, Paragraph 35),
asserting the fault signal in response to the first fault indication being asserted  outside the second interval (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”), and 
by resetting the fault signal during the second interval (signal at R input resets output Q, Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high and outputs a low signal if the input signal to the S input terminal is low…”), 
wherein assertion of the input signal indicates that the power transistor is to be turned on, and de-assertion of the input signal indicates that the power transistor is to be turned off (Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516.  This resets the SR latch 511 to output a low signal through the Q output terminal.  …...  When the IGBT 400 is on, the gate signal at the terminal "A" is high so that a low signal is input to the R input terminal of the SR latch 511 through the inverter 516.  Accordingly, when the IGBT 400 is on, the output signal from the Q output terminal of the SR latch 511 depends on the input signal to the S input terminal of the SR latch 511”).
Lee does not specifically disclose the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor.
Kumar discloses a circuit configured to detect faults (Figures 1-5), the circuit comprising a conditioning circuit configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor (comprising part of 131 to output signal at pin 7 to provide gate voltage to the gate of power transistor 132, Figure 1b);
 a first fault status circuit (comprising 240, Figures 1b, 1c, 3b, 3c), for asserting a first fault indication in response to a comparison indicating that the conditioned gate voltage signal is greater than a first fault reference voltage (comprising comparator 289 in 240 providing a fault signal output/logic high at pin 3 when gate signal at pin 7 is greater than a first fault reference voltage, reference, Figures 1c, 3c), wherein the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor (Figure 3b, Paragraph 36, “…the reference value at the comparator 289 may be 12V and the miller plateau region may occur at 11V. The output of the comparator 289 may be digital low (“0”) for a gate voltage at pin 7 lower than 12V. However, when the voltage at pin 7 is higher than the reference signal, the comparator 289 may signal digital high (“1”) at wire 286…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first fault reference voltage in the circuit of Lee as taught by Kumar, to accurately detect the presence/absence of Miller Plateau and thus to increase accuracy of fault detection and fault indication. 

Regarding Claim 2, combination of Lee and Kumar discloses the circuit of claim 1, further comprising: 
a second fault status circuit (comprising 513, Figures 4-5) configured to produce a second fault indication (output of 513, Figure 5, Paragraph 33, “….second comparator 513 is capable of detecting a fault under load”) by asserting the second fault indication when the conditioned gate voltage signal is greater than a second fault reference voltage (when VGE is greater than a second reference voltage VGG, FUL period after t5, Figure 3), 
the second fault reference voltage being greater than the first fault reference voltage (second reference voltage VGG greater than the first reference voltage VGE, Figures 2-3), wherein the fault signaling circuit is further configured to produce the fault signal by asserting the fault signal in response to the second fault indication being asserted (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”).
Regarding Claim 3, in the combination, Lee discloses the circuit of claim 2, wherein the second fault reference voltage corresponds to a value of the conditioned gate voltage signal greater than the value of the conditioned gate voltage signal when the gate voltage of the power transistor is equal to a maximum gate voltage present on the gate of the power transistor during normal operation (VGG greater than VGE, Io, maximum gate voltage during normal operation, Figure 1-3).
Regarding Claim 4, in the combination, Lee discloses the circuit of claim 1, further comprising: a soft-off driver circuit (comprising 530, 550, 540, Figures 4, 6) configured to pull down the gate voltage to a clamp voltage when the fault signal is asserted (Paragraph 38, “…When a short-circuit fault or a fault under load has occurred to cause the GVPA 510 to input a high signal to the gate of the transistor 532, the transistor 532 can be turned on to activate the Zener diode 531.  This activation prevents a further increase in the gate voltage Vge of the IGBT and causes a decrease in the fault current of the IGBT 400”), and to pull down the gate voltage to ground after a soft-off delay time has elapsed from the assertion of the fault signal (Paragraph 39, “…When a short-circuit fault or a fault under load has occurred to cause the GVPA 510 to generate and input a high signal to the gate of the transistor 532 through the time delayer 540, the transistor 532 may be turned on and accordingly the IGBT 400 may be softly turned off due to the resistor 551 with a high resistance”).
Regarding Claim 5, in the combination, Lee discloses the circuit of claim 1, wherein the first fault reference voltage is set to be greater than the value of the conditioned gate voltage signal corresponding to the Miller voltage of the power transistor (Figure 2, Paragraphs 27-28), and wherein the duration of the first interval corresponds to a time after the assertion of the input signal when a Miller plateau occurs in the gate voltage of the power transistor under normal operation (Figures 1-3, Paragraphs 28, 36).
Regarding Claim 6, in the combination, Lee discloses the circuit of claim 1, wherein the power transistor is an Insulated Gate Bipolar Transistor or a Metal Oxide Semiconductor Field Effect Transistor (IGBT 400, Figures 4-6, Paragraph 30, “…IGBT 400 may receive a signal from a gate driver 410”).
Regarding Claim 8, Lee discloses a circuit configured to detect faults (Figures 1-6), the circuit comprising: 
a gate voltage signal input (input to 510, Figures 4-5) configured to receive a gate voltage signal indicating a gate voltage of a power transistor (510 receives input A, B indicating a gate voltage of IGBT 400, Figures 4-5); 
an input signal input (input to 516, 510, Figures 4-5) configured to receive an input signal used to control the gate voltage of the power transistor (Figures 4-5); 
a conditioning circuit (comprising 430/R, R1- R4, Figure 5) configured to produce a conditioned gate voltage signal according to a gate voltage signal (gate voltage from B producing a conditioned gate voltage signal power transistor to 530 via R3, R4, Figures 4-5, Paragraph 33, “A gate signal from the terminal "B", divided via third and fourth resistors R3 and R4, may also be input to a non-inverting terminal (+) of the second comparator 513”); 
a first fault status circuit (comprising 512, Figures 4-5) configured to produce a first fault indication (output of 512, Figure 5, Figure 2, Paragraph 28) according to the input signal and the conditioned gate voltage signal (first reference voltage VGE, Io, Figures 2-3, Figure 5,  Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4… when the gate voltage at the terminal "B" is higher than the divided gate voltage of the terminal "A", the input signal to the S input terminal of the SR latch 511 can change from low to high and the SR latch 511 outputs a high signal through the Q output terminal”), the first fault indication indicating an over-current fault, a hard switching fault, or both (Figure 2, Paragraph 28, “…while the gate voltage Vge is not constant under the short-circuit fault condition as denoted by a dashed line…”, Paragraph 33, “…The first comparator 512 is capable of detecting a short-circuit fault”), 
the first fault status circuit comprising: a comparator having a positive input coupled to the conditioned gate voltage signal and a negative input coupled to a first fault reference voltage (comprising comparator 512, Figure 5, conditioned gate voltage at B to the positive input and a first reference voltage/gate voltage signal at A via resistor divider R1, R2 coupled to a negative input of 512, Figure 5, Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4…”); and
a fault signaling circuit (comprising 515, 511, 516, Figure 5) configured to produce a fault signal by: 
generating a pulse having a duration equal to a second interval by asserting the pulse for the second interval in response to a de- assertion of the input signal (predetermined duration of input signal A at logic low, inverse of A/logic high at R input of 511, Figure 5, Paragraph 35),
de-asserting the fault signal in response to the pulse being asserted (Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516.  This resets the SR latch 511 to output a low signal through the Q output terminal”, Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high and outputs a low signal if the input signal to the S input terminal is low…”) and 
asserting the fault signal in response to the first fault indication being asserted when the pulse is not asserted (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”).
Lee does not specifically disclose the first fault reference voltage being determined according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor.
Kumar discloses a circuit configured to detect faults (Figures 1-5), the circuit comprising a conditioning circuit configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor (comprising part of 131 to output signal at pin 7 to provide gate voltage to the gate of power transistor 132, Figure 1b);
 a first fault status circuit (comprising 240, Figures 1b, 1c, 3b, 3c), for asserting a first fault indication in response to a comparison indicating that the conditioned gate voltage signal is greater than a first fault reference voltage (comprising comparator 289 in 240 providing a fault signal output/logic high at pin 3 when gate signal at pin 7 is greater than a first fault reference voltage, reference, Figures 1c, 3c), wherein the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor (Figure 3b, Paragraph 36, “…the reference value at the comparator 289 may be 12V and the miller plateau region may occur at 11V. The output of the comparator 289 may be digital low (“0”) for a gate voltage at pin 7 lower than 12V. However, when the voltage at pin 7 is higher than the reference signal, the comparator 289 may signal digital high (“1”) at wire 286…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first fault reference voltage in the circuit of Lee as taught by Kumar, to accurately detect the presence/absence of Miller Plateau and thus to increase accuracy of fault detection and fault indication.
Regarding Claim 11, in the combination, Lee discloses the circuit of Claim 8, further comprising: a second fault status circuit (comprising 513, Figure 5) configured to produce a second fault indication (output of 513 to 515, Figure 5) according to the conditioned gate voltage signal (conditioned gate voltage signal at the voltage divider output of R3, R4, Figure 5), the second fault indication indicating a fault under load (Figure 3, Paragraph 33, “….second comparator 513 is capable of detecting a fault under load”), wherein the fault signaling circuit is further configured to produce the fault signal by asserting the fault signal in response to the second fault indication being asserted (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”).
Regarding Claim 12, in the combination, Lee discloses the circuit of Claim 11, wherein the second fault status circuit comprises: a comparator (513, Figure 5) having a positive input coupled to the conditioned gate voltage signal (positive input of 513 coupled to the voltage divided gate voltage signal at B via R3, R4, Figure 5), a negative input coupled to a second fault reference voltage (negative input of 513 coupled to a second fault reference voltage, gate voltage signal at A, Figure 5, VGG, Figures 2-3) and an output coupled to the second fault indication (output of 513 coupled to second fault indication to 515, Figure 5), wherein the second fault reference voltage corresponds to a voltage higher than a value of the conditioned gate voltage signal when the gate voltage is equal to a maximum gate voltage present on the gate of the power transistor during normal operation (VGG greater than VGE, Io, maximum gate voltage during normal operation, Figure 1-3).
Regarding Claim 13, in the combination, Lee discloses the circuit of Claim 8, wherein the fault signaling circuit comprises: 
a pulse generator circuit (comprising 516, Figure 5) having an input coupled to the input signal and an output (input of 516 coupled to the gate input signal at A and an output, Figure 5), and configured to produce a pulse on the output in response to the de-assertion of the input signal (Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516”);
a set-reset flip-flop (511, Figure 5) having a set input coupled to the first fault indication (set/S input of 511 coupled to the fault indication signal/output from 515, Figure 5), a reset input coupled to the output of the pulse generator circuit (reset/R input of 511 coupled to the output of 516, Figure 5), and an output coupled to the fault signal (output Q of 511 coupled to the fault signal, Figure 5, output of GVPA(510), Figure 4, Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516.  This resets the SR latch 511 to output a low signal through the Q output terminal.  …...  When the IGBT 400 is on, the gate signal at the terminal "A" is high so that a low signal is input to the R input terminal of the SR latch 511 through the inverter 516.  Accordingly, when the IGBT 400 is on, the output signal from the Q output terminal of the SR latch 511 depends on the input signal to the S input terminal of the SR latch 511”).
Regarding Claim 14, in the combination, Lee discloses the circuit of Claim 8, further comprising a soft off driver circuit (comprising 530, 550, Figures 4, 6), the soft off driver circuit comprising: 
	a first transistor (532, Figure 6) having a control input coupled to the fault signal (input to the base 532 coupled to the fault signal GVPA(510), Figures 4, 6), a first conduction terminal coupled to ground (emitter terminal coupled to ground, Figure 6), and a second conduction terminal coupled to a first terminal of a Zener diode (collector terminal of 532 coupled to an anode of Zener diode 531, Figure 6); 
the Zener diode having a second terminal coupled to the gate voltage signal (cathode of Zener diode 531 coupled to the gate voltage signal to 400, Figure 6); a delay circuit (540, Figure 6) having an input coupled to the fault signal (input of 540 coupled to the fault signal GVPA(510), Figures 4, 6); and a second transistor (552, Figure 6) having a control input coupled to an output of the delay circuit (input to the base of 552 coupled to the output of delay circuit 540, Figure 6), a first conduction terminal coupled to ground (emitter of 552 coupled to ground, Figure 6), and a second conduction terminal coupled to the gate voltage signal (collector of 552 coupled to the gate voltage signal, Figure 6).
Claims 15-19 recites a method corresponding to the circuit of Claims 1, 5, 2-4 respectively. Therefore, Claims 15-19 are rejected at least for the same reasons as for Claims 1, 5, 2-4 respectively.

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0212247) in view of Kumar et al. (US 2018/0234088) and Hiyama (US 9,013,850).
Regarding Claim 7, combination of Lee and Kumar discloses the circuit of claim 1, wherein the conditioning circuit produces the conditioned gate voltage signal by voltage dividing a gate voltage signal indicating the gate voltage (gate voltage signal A, B via resistor divider comprising R1-R4, Figure 5 of Lee). Combination of Lee and Kumar does not disclose low pass filtering a result of the voltage dividing.
Hiyama discloses a circuit (Figure 4) comprising an IGBT transistor (1, Figure 4), an overcurrent protection circuit (comprising 32, Figure 4), and a conditioning circuit (comprising 41, 42, 51, Figure 4), wherein the conditioning circuit comprises a resistor divider (R1, R2, Figure 4) and a low pass filter (51, Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a low pass filter as taught by Hiyama, to reduce noise the sensed signal to increase the accuracy of overcurrent/fault detection.
Claim 20 recites a method corresponding to the circuit of Claim 7. Therefore Claim 20 is rejected at least for the same reasons as for Claim 7.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0212247) in view of Kumar et al. (US 2018/0234088) and Chen et al. (US 2012/0140370).
Regarding Claim 9, Lee discloses the circuit of Claim 8, wherein the first fault status circuit includes a reset circuit to reset an output of the first fault status circuit (514, Figure 5, Paragraph 34, “….A reset circuit 514 may be connected to one of the input terminals of the OR gate 515 and may input a reset input signal to the OR gate 515 according to circumstances”). 
Combination of Lee and Kumar does not disclose a delay circuit configured to de-assert an output disable signal for the duration of a first delay in response to an assertion of the input signal and to assert the output disable signal otherwise and an output circuit configured to assert the first fault indication when an output of the comparator is asserted and the output disable signal is de-asserted and to de-assert the first fault indication otherwise.
Chen discloses an overcurrent protection circuit (Figure 2) including a fault status circuit that includes: a comparator configured to provide a fault indication (comprising 88, Figure 2), a delay circuit (comprising 46, 48, Figure 2) configured to assert or de-assert an output disable signal to an output circuit (comprising 50, Figure 2) coupled to the comparator output/fault status indication (Figure 2, Paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a delay circuit and an output circuit as taught by Chen and configure the circuits based on the time interval of the fault occurs.
Claim 10, combination of Lee, Kumar and Chen discloses the circuit of Claim 9, wherein the first fault reference voltage is set to have a value higher than a value of the conditioned gate voltage signal when the gate voltage is equal to the Miller voltage of the power transistor (Leer, Figure 2, Paragraph 28, Kumar, Figure 3b, Paragraph 36), and wherein the duration of the first delay corresponds to an interval between the assertion of the input signal and an expected time of occurrence of a Miller plateau during normal operation of the power transistor (Lee, Figures 1-3, Paragraphs 28, 36).
Response to Arguments
Applicant's arguments filed on 4/21/2022 have been fully considered but they are rendered moot in view of new grounds of rejection necessitated by amendments (102 rejection using Lee is changed to 103 rejection using newly found secondary reference Kumar in combination with Lee, to teach the argued upon new limitation of the first fault reference voltage being determined according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fakuda et al. (US 6,717,785) discloses a IGBT transistor protection circuit comprising overcurrent protection circuit (Figure 1); Ose et al. (US 2012/0242376) discloses IGBT transistor drive circuit comprising a clamp circuit (3, Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/27/2022